soo 245B (Rev. 12/11) Judgment in a Crirninal Petty Case
Sheet l

 

UNITED STATES DIsTRrCT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UN]TED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v_ (For Offenses Commit'ted On or After November l, 1987)

GERMAN OBED GASPAR-VERDUGO (2) Case Number: 1391-04717-]]_,]3

CAITLIN ELlZABETH l*IOWARD:;`

Defendant`s Artomey

 

 
  

REGISTRATION NO, 72507298

[|

TI'LE DEFENDANT: M~-"WW
pleaded guilty to COUnt(S) ONE OF THE SUPERSEDING MISDEMEANOR INFOR VIA _[ONC,\"‘-;;-_;; i_;-__J _r l_ _
SOUTl"lt‘r'il\l L,li;> i mo
ar

 

 

 

 

 

|:| Was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Numbergsl
3 USC 1325; 13 USC 2 lLLBGAL ENTRY (MISDEMEANOR); AIDING AND ABETTING (MISDEMEANOR) 15

The defendant is sentenced as provided in pages 2 through 2 ofthis judgment

l:l The defendant has been found not guilty on count(s)
COllll'€(S) underlying 001-lms is l:| are- dismissed on the motion of the United States.

Assessment: $lO - WAIVED

 

Fine waived |:I Forfeiture pursuant to order filed , included herein. \
IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States Attorney of any material change in the defendants economic circumstances
NOVEMBER 20, 2018

D te of lmposition of Sentence

  

\l. lLL L.
'TED STATES MAGISTRATE JUDGE

 

!E

l 861‘047 l 7-JLB

 

..¢ ‘\.

AO 245]3 {Rev. 121r l l) Judgment in Criminal Petty Case
Sheet 2 _ Imprisonment

 

 

Judgment _ Page 2 of 2
DEFENDANT: GERMAN OBED GASPAR-VERDUGO (2)
CASE NUMBERZ 18¢1~04717_JLB
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of`

TIME SERVED.

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

i:| The court makes the following recommendations to the Bureau of Prisons:

f:| The defendant is remanded to the custody of the United States Marshal.

i:] The defendant shall surrender to the United States Marshal for this district

|:|at ____ |:|a.m. |:|p.m. on

as notified by the United States Marshal.

 

|:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l

|:| as notified by the United States Marshal.

 

l:i as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on tO
at , with a certified copy of thisjudgrnent.
UNITED sTATEs MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

130ri]4717-JLB

